DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17, 27-28 and 33-50 are pending.
Claims 11-17, 27-28 are withdrawn.
Claims 18-26 and 29-32 are cancelled.
Claims 1-10, 33-50 are addressed on the merits herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/22 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Lower housing” in claim 1, claim 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identities the lower housing as a lower mount frame or plate. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Upper housing” in claim 1, claim 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identities the upper housing as an upper mount frame or plate. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Spring assembly” in claim 1.  Claim 41 discloses sufficient structure to accomplish the function and is not interpreted under 35 USC 112f.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identities the spring assembly as compression springs, captured between an upper spring plate and a lower spring plate.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Adjustment assembly” in claim 4, claim 37-38.  Claim 5 discloses sufficient structure to accomplish the function and is not interpreted under 35 USC 112f.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identities the adjustment assembly as a rack and pinion assembly or a rack and bell crank assembly.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 10, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 5,794,911) in view of Kohl et al (“Kohl”) (US 2002/0190560).
Re claim 1, Hill discloses a seat mount assembly (Fig. 2) comprising: 
a lower housing (44) constructed to be secured to a vehicle frame member (Col 8 lines 37-41); 
an upper housing (42) constructed to be secured to a seat (30) secured to the vehicle (Col 8 lines 37-41); 
an asymmetric scissor assembly (34, see Fig. 7 where the shape of 100/102 is asymmetrically shaped about the vertically axis through 104) having a first scissor bracket (100) that is pivotably secured (104) to a second scissor bracket (102) wherein opposing ends of the first scissor bracket (100) and the second scissor bracket (102) are secured (Fig. 1) to a respective one of the lower housing (44) and the upper housing (42); and 
a spring assembly (130, 134, 38) disposed within a footprint (Fig. 3, when viewed from above) of the asymmetric scissor assembly (34) and including at least one biasing device (130), the spring assembly (134, 38) being translatable relative to (Col 17 lines 30-41 discloses moving 38 and 130/134 towards/away from 42) the asymmetric scissor assembly (34) to manipulate a proportion (such as stretching and collapsing 130) of the at least one biasing device (130) of the spring assembly (130, 134, 138) that is engaged therewith to resist translation (Col 10 lines 19-31, Col 12 lines 60-67, Col 12 lines 35-45, as the springs cooperate with spring assembly 34 for raising and lowering the height of the seat) of the first scissor bracket (100) relative to the second scissor bracket (102),
but fails to disclose the spring assembly being translatable relative to the asymmetric scissor assembly to manipulate a location of the at least one biasing device relative to a point of incidence between the spring assembly and the asymmetric scissor assembly.
However, Kohl discloses a spring assembly (40, 38) being translatable (42) relative to the asymmetric scissor assembly (18) to manipulate a location (42) of the at least one biasing device (40) relative to a point of incidence (Fig. 1) between the spring assembly (40, 38) and the asymmetric scissor assembly (18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat mount assembly of Hill with the spring assembly being translatable relative to the asymmetric scissor assembly to manipulate a location of the at least one biasing device relative to a point of incidence between the spring assembly and the asymmetric scissor assembly (such as by replacing the spring assembly of Hill, or by addition of the spring assembly of Kohl) in order to provide weight adjustment of the vehicle seat ([0027]).
Re claim 2, Hill as modified discloses the seat mount assembly of claim 1 wherein the spring assembly (130, 134, 38) includes a plurality of biasing devices (38).
Re claim 3, Hill as modified discloses the seat mount assembly of claim 2 wherein the plurality of biasing devices (38) are further defined as a plurality of compression springs (Col 14 lines 9-19).
Re claim 4, Hill as modified discloses the seat mount assembly of claim 1 further comprising an adjustment assembly (82) attached to one of the lower housing (44) and the upper housing (42) and configured to effectuate translation (Col 17 lines 60-Col 18 line 12) of the spring assembly (130, 134, 38) to manipulate a position (Col 17 lines 60-Col 18 line 12) of the spring assembly (130, 134, 38) relative to the asymmetric scissor assembly (34).  
Re claim 6, Hill as modified discloses the seat mount assembly of claim 1 wherein one of the first scissor bracket (100) and the second scissor bracket (102) includes a crossbar (110, 114, 92, 144) that is oriented to act upon (Fig. 2) the spring assembly (130, 134, 38).
Re claim 7, Hill as modified discloses the seat mount assembly of claim 1 wherein the spring assembly (130, 134, 38) is further defined as a spring cartridge (as no language defines what constitutes a cartridge) that is disposed between the lower housing (44) and the upper housing (42).
Re claim 10, Hill as modified discloses the seat mount assembly of claim 1 further comprising a handle (82) that extends in a forward direction from the spring assembly (130, 134, 38) and is operable to adjust a position (Col 17 lines 60-Col 18 line 12) of the spring assembly (130, 134, 38) relative to the asymmetric scissor assembly (34).
Re claim 34, Hill as modified discloses the seat mount assembly of claim 1 wherein translation (Col 17 lines 60-Col 18 line 12) of the spring assembly (130, 134, 38) is further defined as moving the spring assembly (130, 134, 38) in a fore and aft direction (Col 17 lines 60-Col 18 line 12 discloses moving springs toward/away from the front of the seat platform, thus being in the fore and aft direction) relative to the asymmetric scissors assembly (34).
Re claim 35, Hill as modified discloses the seat mount assembly of claim 2 wherein translation of the spring assembly (130, 134, 38) translates both ends (Col 6 lines 24-39 states that the spring hangers “move the springs” thus disclosing the entirety of the springs, including both ends, moving) of a respective one of the plurality of biasing devices (38) relative to the asymmetric scissor assembly (34).
Re claim 36, Hill as modified discloses the seat mount assembly of claim 1 wherein the lower housing (44) comprises one of a lower mount frame (44) and a lower mount plate, and wherein the upper housing (42) comprises one of an upper mount frame (42) and a upper mount plate.

Claim(s) 5, 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 5,794,911) in view of Kohl et al (“Kohl”) (US 2002/0190560) and Paillard et al (“Paillard”) (US 2006/0237885).
Re claim 5, Hill as modified discloses the seat mount assembly of claim 4 but fails to disclose wherein the adjustment assembly is further defined as one of a rack and pinion assembly and a rack and bell crank assembly.
However, Paillard discloses wherein the adjustment assembly ([0053]) is further defined as one of a rack and pinion assembly ([0053]) and a rack and bell crank assembly.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment assembly of Hill wherein the adjustment assembly is further defined as one of a rack and pinion assembly and a rack and bell crank assembly as disclosed by Paillard in order to utilize a cheap, readily available, compact, well known manner of adjustment (Paillard recognizing rack and pinion for adjustment), and since it has been held that simple substitution of one known element for another to obtain predictable results is within the level of ordinary skill in the art.  See MPEP 2143(B).
Re claim 37, Hill as modified discloses the seat mount assembly of claim 1 further comprising an adjustment assembly (82) in operable cooperation with (a) the spring assembly (34) and (b) one of the lower housing (42) and the upper housing (44), the adjustment assembly (82) configured to translate (Col 17 lines 60-Col 18 line 12) the spring assembly (130, 134, 38) relative to the asymmetric scissor assembly (34) between a plurality of pairs of weight adjust position (Col 16 lines 20-33), but fails to disclose the adjustment assembly comprised of one of a rack and pinion assembly and a bellcrank assembly.
However, Paillard discloses wherein the adjustment assembly ([0053]) is comprised of one of a rack and pinion assembly ([0053]) and a rack and bell crank assembly.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment assembly of Hill wherein the adjustment assembly is comprised of one of a rack and pinion assembly and a rack and bell crank assembly as disclosed by Paillard in order to utilize a cheap, readily available, compact, well known manner of adjustment (Paillard recognizing rack and pinion for adjustment), and since it has been held that simple substitution of one known element for another to obtain predictable results is within the level of ordinary skill in the art.  See MPEP 2143(B).
Re claim 38, Hill as modified discloses the seat mount assembly of claim 37 wherein the asymmetric scissor assembly (34) comprises first (100/102 on the right in Fig. 2) and second pairs (100/102 on the left in Fig. 2) of pivotally connected (104) scissor arms (100, 102) disposed between the upper housing (42) and the lower housing (44), wherein one of (on the right) the first and second pairs (100/102) of the pivotally connected (104) scissor arms (100, 102) are laterally spaced apart from (Fig. 2) the other one of (on the left) the first and second pairs (100, 102) of pivotally connected (104) scissor arms (100/102), wherein the adjustment assembly (at least portion 158 of 82) and the spring assembly (34) are disposed between the upper housing (42) and the lower housing (44), and wherein the adjustment assembly (82) and the spring assembly (34) are disposed interjacent (when viewed from the front) the first and second pairs of pivotally connected scissor arms (100/102 on the left and right).
Re claim 39, Hill as modified discloses the seat mount assembly of claim 38 but fails to disclose wherein the spring assembly is comprised of three biasing devices disposed interjacent an upper spring plate and a lower spring plate.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 5,794,911) in view of Kohl et al (“Kohl”) (US 2002/0190560) and Forsman et al (“Forsman”) (US 2011/0204684).
Re claim 8, Hill as modified discloses the seat mount assembly of claim 7 but fails to disclose wherein the spring cartridge further comprises at least one tether configured to capture at least one biasing device between an upper spring plate assembly and a lower spring plate assembly (though Hill discloses a tether at 36).
However, Forsman discloses wherein the spring cartridge further comprises at least one tether (10) configured to capture at least one biasing device (unlabeled in Fig. 1) between an upper spring plate assembly (12) and a lower spring plate assembly (14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment assembly of Hill wherein the spring cartridge further comprises at least one tether configured to capture at least one biasing device between an upper spring plate assembly and a lower spring plate assembly as disclosed by Forsman in order to better secure the seat position and avoid undesired deformation ([0005]).  

Claim(s) 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 5,794,911) in view of Kohl et al (“Kohl”) (US 2002/0190560), Paillard et al (“Paillard”) (US 2006/0237885) and Forsman et al (“Forsman”) (US 2011/0204684).
Re claim 39, Hill as modified discloses the seat mount assembly of claim 38 but fails to disclose wherein the spring assembly is comprised of three biasing devices disposed interjacent an upper spring plate and a lower spring plate.
However, Forsman discloses biasing device (unlabeled in Fig. 1) disposed interjacent an upper spring plate (12) and a lower spring plate (14).
In addition, it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat mount assembly of Hill wherein the spring assembly is comprised of three biasing devices in order to increase the performance of the spring assembly, as use of 3 biasing devices instead of 2 would increase and better the performance of the spring assembly 34.  In addition, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
Re claim 40, Hill as modified discloses the seat mount assembly of claim 39 wherein each one of the biasing devices (38) comprises a spring (38) captured in compression (Col 14 lines 9-19) between the upper spring plate (Forsman: 12) and the lower spring plate (Forsman: 14).
	
Allowable Subject Matter
Claim(s) 9, 33 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 41-50 are allowed.

Response to Arguments 
Claim Rejections 35 USC 102 and/or 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.  Applicant argues that Hill fails to disclose the location manipulation claimed in claim 1.  Applicant argues that Hill discloses 130 is movable relative to the front of seat platform 42, and that the height of the seat assembly is adjusted without changing the weight adjustment of the seat assembly or the resistance to the translation of the first scissor bracket relative to the second scissor bracket.  However, a newly relied upon reference is cited above as disclosing the new features of claim 1.  Moreover, claim 1 requires that the spring assembly is translatable relative to the scissor assembly.  The Examiner respectfully disagrees that Hill fails to disclose this feature.  First, Hill discloses stretching and collapsing of 130.  This movement alone constitutes translation relative to the scissor assembly.  In addition, Fig. 10-11 show the height adjustment thereof.  In Fig. 10, 130 is a distance away from 100 of the scissor assembly.  In Fig. 11, 130 is at a distance closer to 100 than that of Fig. 10.  Thus, 130, during height adjustment as well, is translatable relative to the scissor assembly.
On page 5, Applicant argues that Hill fails to disclose the amended features of claim 1.  This language is addressed in view of Kohl above.    
Applicant next argues that Paillard and Foresman fail to resolve the shortcomings of Hill.  Applicant argues that Paillard discloses adjustment of the height of the seat is accomplished by an electrical actuator or mechanical system which cannot assume by themselves the role of suspension for a given application.  Paillard is not relied upon disclosing these features (i.e. a suspension assembly).  Paillard is merely relied upon to show that adjustment assemblies of the claimed structure are known in the art, are not novel, and would be obvious to combine for the reasons stated above.  Doing so would not frustrate the purpose of Hill, as Hill would operate exactly as intended, albeit by a different, known, adjustment assembly (that of Paillard).  
With respect to Forsman, Applicant argues that orienting the tether of Forsman in the manner recited in claim 8 would negate the ability of the tether to limit large forces from working on the seat.  Claim 8 requires no orientation of the tether.  It merely requires that the spring cartridge includes at least one tether which is configured to (capable of) capturing the biasing device between the upper and lower plates.  In other words, all claim 8 require is the existence of a tether in the spring cartridge which is capable of placement between upper and lower plates.  Forsman discloses a tether 10.  Tether 10, when viewed in the cross section of Fig .2, extends between upper and lower plates.  Moreover, tether 10 is capable of placement between the upper and lower plates cited in the above rejection.  In addition, even if what Applicant argues were true, such that there exists a limiting motion between the seat and seat frame, a limiting of motion is not preclusion of motion.  Each reference would still function as intended, and the modification proposed would be obvious for the reasons stated in the previous rejection and the above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635